Citation Nr: 1045538	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  06-06 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for Meniere's disease, to 
include vertigo, dizziness, labyrinthitis, inner ear infections 
and vestibular neuritis.

2.  Entitlement to service connection for bilateral hearing loss 
secondary to Meniere's disease.

3.  Entitlement to service connection for Reiter's syndrome.

4.  Entitlement to service connection for peripheral neuropathy, 
to include restless leg syndrome, paresthesia, tremors, pain 
surges, muscle spasms, weakness and carpal tunnel syndrome, 
secondary to Reiter's  syndrome.

5.  Entitlement to service connection for anxiety and depression, 
including major depression, secondary to Reiter's syndrome.

6.  Entitlement to service connection for soft tissue swelling of 
the hands and feet secondary to heart disease.

7.  Entitlement to service connection for arthritis, to include 
ankylosing spondylitis, secondary to Reiter's syndrome.

8.  Entitlement to service connection for prostate condition, to 
include benign prostatic hypertrophy, erectile dysfunction and 
decreased sex drive, secondary to Reiter's syndrome.

9.  Entitlement to service connection for irritable bowel 
syndrome secondary to Reiter's syndrome.

10.  Entitlement to service connection for skin rashes and 
blisters secondary to Reiter's syndrome.

11.  Entitlement to service connection for eye infections and 
poor eyesight secondary to Reiter's syndrome.

12.  Entitlement to service connection for hypertension secondary 
to Reiter's syndrome.

13.  Entitlement to service connection for heart disease status 
post myocardial infarctions to include irregular heart beat 
secondary to Reiter's syndrome.

14.  Entitlement to service connection for diabetes mellitus, to 
include hyper and hypoglycemia, secondary to Reiter's syndrome.

15.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to January 
1966.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri.

In March 2008, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of that 
hearing is of record.  In July 2008, the Board remanded the 
appeal to the RO for further development.

The Board is aware that the Veteran submitted additional evidence 
in June 2009, after the most recent supplemental statement of the 
case (SSOC) was issued earlier that month.  38 C.F.R. § 
20.1304(c) (2009) states that any "pertinent" evidence 
submitted by the Veteran which is accepted by the Board must be 
referred to the agency of original jurisdiction (AOJ) for review, 
unless this procedural right is waived by the Veteran.  No such 
waiver was received in this instance.  However, upon review of 
the evidence, the Board finds that it is either not pertinent or 
duplicative of evidence of record previously associated with the 
claims file.  The evidence consists of a printout from the 
internet on Reiter's syndrome, which is not pertinent to the 
issues being decided, and a duplicate copy of a VA examination 
report.  The evidence also consists of a statement of his 
contentions, which the Board observes is already documented in 
the claims file.  As such, the Board finds that the Veteran's 
statement is essentially cumulative in nature and amounts to a 
repeat of statements already of record provided by the Veteran.  
In any event, for the reasons discussed above, the Board 
determines that any error in not returning the claims to the AOJ 
for readjudication is harmless and results in no prejudice to the 
Veteran.  See 38 C.F.R. § 20.1102 (2009).

The decision herein denies the claims for service connection for 
Meniere's disease and bilateral hearing loss secondary to 
Meniere's disease.  The remaining issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The weight of the probative evidence shows that the Veteran 
does not have Meniere's disease.

2.  Hearing loss is not related to any service-connected 
disability.

3.  Hearing loss did not originate in service or within one year 
thereafter, and the weight of the probative evidence on the 
question of whether the disorder is related to in-service noise 
exposure weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Meniere's disease are 
not met.  38 C.F.R. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

2.  The criteria for service connection for bilateral hearing 
loss, to include as secondary to Meniere's disease, are not met.  
38 C.F.R. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Prior to the adjudication of the Veteran's claims for service 
connection for Meniere's disease and hearing loss in the March 
2004 rating decision, he was provided notice of the VCAA in 
January 2004.  The VCAA letter indicated the types of information 
and evidence necessary to substantiate a claim for service 
connection, including on a secondary basis, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay evidence 
and both private and VA medical treatment records.  

In the July 2008 remand, the Board requested, in part, that the 
RO send the Veteran a corrective notice letter under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); request copies of 
medical records from the Social Security Administration (SSA); 
and request copies of all VA treatment records since March 2007.  
The RO associated these records in August 2008.  See Dyment v. 
West, 13 Vet. App. 141, 146- 47 (1999).  Although the RO did not 
send the Veteran a proper corrective notice, because the Board's 
decision herein denies the claims on appeal, no disability rating 
or effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess, 19 Vet. App. 473.  Here, the 
Board notes that the Court shall take due account of the rule of 
prejudicial error.  38 U.S.C. § 7261(b)(2) (West 2002).  Cf. 
Stegall v. West, 11 Vet. App. 268 (1998).  Remanding this case 
back to the RO for further VCAA development would be an 
essentially redundant exercise and result only in additional 
delay with no benefit to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

All relevant evidence necessary for an equitable resolution of 
the issues herein decided has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, SSA records, private medical records, VA 
outpatient treatment reports, VA examination reports, and 
statements and testimony from the Veteran and his 
representative.  Although the Veteran has indicated that some of 
his service treatment records are missing, the record reflects 
that the National Personnel Records Center provided VA with his 
complete service medical and dental record.  Thus, the Board 
observes that all available service treatment records have been 
associated with the claims file.  The Veteran has not indicated 
that he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has not 
been obtained.  The Veteran and his representative have been 
accorded ample opportunity to present evidence and argument in 
support of his appeal.  All pertinent due process requirements 
have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  If sensorineural hearing loss is manifested to a degree 
of 10 percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).   Service connection may be also granted for 
any disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the current disability  and the in-service 
disease or injury and.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310 (2009).  That regulation permits 
service connection not only for disability caused by service-
connected disability, but also for the degree of disability 
resulting from aggravation to a nonservice-connected disability 
by a service-connected disability.  See id.  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  
See Baldwin v. West, 13 Vet. App. 1 (1999).  

Impaired hearing is considered a disability for VA purposes when 
the auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Analysis

The Veteran contends that he contracted a viral infection in 
service that led to Meniere's disease, which in turn led to 
hearing loss.

In a September 2001 letter, the Veteran's wife stated that he 
began to pass out within days of discharge from service in 1966, 
started having severe pain in 1968, and then had problems with 
hearing loss.

The Veteran's DD Form 214 reflects that he served as an 
administration clerk on the USS Isle Royale.

His service treatment records from active duty reflect no 
complaints, findings, or diagnoses of Meniere's disease, to 
include vertigo, dizziness, labyrinthitis, inner ear infections 
and vestibular neuritis, or hearing loss.  A February 1964 report 
of medical examination prior to entering active duty reflects no 
abnormalities other than a few scars and a normal whispered voice 
test.  In September 1964, he complained of malaise, weight loss, 
loss of appetite, and periodic nausea but no vomiting for several 
weeks.  He noted that his wife had a similar but shorter episode 
of symptoms 10 days before the onset of his symptoms.  
Examination revealed a paucity of positive physical findings.  
Laboratory studies were ordered.  The diagnosis was of viral 
infection, possible anicteric hepatitis, and possible infectious 
monoucleous.  A January 1966 separation report of medical 
examination reflects no abnormalities other than a few scars and 
a normal whispered voice test.

A September 1966 report of medical history from Reserve duty 
reflects that he was hospitalized in April 1966 with fainting and 
dizzy spells, which the private physician felt was due to a 
virus.  He reported taking medication to dilate his blood vessels 
and for equilibrium.  In a note added at a later time, the 
examiner stated that Dr. J. related a diagnosis of post viral 
vestibular neuritis with secondary labyrinthine dysfunction; that 
the Veteran was taking nicotinic acid, Librium, and trilafon; and 
that the Veteran has no vertigo now except at night when he 
cannot use his surroundings for visual clues to balance.  The 
accompanying report of medical examination reflects normal 
finger-to-toe nose pointing, a negative Rhomberg test, and a 
normal whispered voice test.  A February 1968 report of medical 
history reflects no dizziness or fainting spells or hearing loss, 
and the accompanying report of medical examination reflects no 
abnormalities other than a few scars and a normal whispered voice 
test.

An October 1966 note from Dr. J. reflects that the Veteran was 
hospitalized in April 1966 for post viral vestibular neuritis 
with resulting labyrinthine dysfunction and prescribed nicotinic 
acid, trilafon, and Librium.

A July 1982 private treatment note reflects complaints of dizzy 
spells and a diagnosis of hypertension.  

The first indication of hearing loss appears in an August 1998 
private audiogram.  Although the results are in graphical form, 
which the Board is not competent to interpret, Kelly v. Brown, 7 
Vet. App. 471, 474 (1995), the Board observes that the undergoing 
of a hearing test suggests that he experienced hearing loss at 
that time.

A November 2005 VA ear diseases examination report reflects a 
history of hearing loss beginning three days after discharge from 
service and vestibular evaluation post viral illness.  
Examination revealed the presence of Meniere's disease with 
hearing loss, tinnitus, staggering gait or imbalance, and vertigo 
or dizziness.  The examiner provided a diagnosis of decreased 
hearing.  The examiner opined that it is at least as likely as 
not the hearing loss was caused by or a result of service, 
indicating that the Veteran probably had acoustic trauma in 
service.  The examiner also opined that the "Meniere's" 
(quotation marks in original) disease did not cause the hearing 
loss, and added that the Veteran's age has contributed to the 
problem.

A November 2005 VA audio examination report reflects a review of 
the claims file, including the normal pre-enlistment audiogram in 
April 1963, treatment for a viral infection in September 1964, 
the normal whispered voice test in the 1966 discharge examination 
report, Dr. J.'s October 1966 note of hospitalization in April 
1966 for post viral vestibular neuritis with resulting 
labyrinthine dysfunction, and July 1982 hospital record of 
complaints of dizziness but no history of tinnitus, hearing loss, 
or Meniere's disease.  The Veteran reported a history of the 
onset of a balance disorder within days of discharge from service 
and tinnitus starting in 1967.  The examiner noted that the 
diagnosis of Meniere's disease does not appear to have come from 
a physician but from the Veteran's lay knowledge.  The examiner 
observed that pain management medication appears to have started 
in the late 1960s after service.  The Veteran indicated that 
military noise exposure was limited to weapons training and 
shipboard noises while at sea and he denied any post-service 
occupational noise exposure, with non-occupational noise exposure 
limited to lawn equipment and recreational noise exposure limited 
to rifle shooting twice approximately 39 years ago.  Audiometry 
testing revealed bilateral sensorineural hearing loss.  

After providing a review of some terminology and the medical 
literature, the examiner opined that the Veteran did not develop 
Meniere's disease or its precursor while on active duty.  The 
examiner explained that there is no evidence of record of hearing 
loss and tinnitus, two of the primary symptoms of Meniere's 
disease, or similar symptoms suggesting a precursor, or other 
condition, consistent with progressive hearing loss during active 
duty or for the first year thereafter.  The examiner stated that 
the available evidence shows that the Veteran had vestibular 
neuritis and not labyrinthitis or an early manifestation of 
Meniere's disease, noting that all reports since 1966 are 
negative for classic symptoms of Meniere's disease.  The examiner 
added that the Veteran's oral history of onset and progression of 
problems is not consistent with Meniere's disease and that there 
is no accepted body of medical knowledge that supports the 
concept that vestibular neuritis is a precursor to progressive 
disorders of hearing.  

The examiner also opined that the Veteran's current hearing loss 
is not due in part or whole to acoustic trauma while serving on 
active duty.  The examiner explained that the Veteran's history 
of onset of hearing loss after leaving service is not consistent 
with acoustic trauma in service.  The examiner stated that the 
Veteran's report of events on active duty is negative for 
instances of acoustic trauma and indicators of temporary or 
permanent auditory signs of acoustic trauma.  The examiner noted 
that exposure was limited to basic weapons training and shipboard 
noises during the Veteran's estimated six weeks at sea.  The 
examiner added that the Veteran's ship was not directly involved 
with combat operations in Vietnam and the Veteran's clerical 
assignments and duties are not considered noise hazardous 
employments.

The examiner further opined that the Veteran's current hearing 
loss is not due to Meniere's disease.  The examiner explained 
that it appears less likely than not that the Veteran has 
Meniere's disease.  The examiner stated that none of the 
Veteran's description of symptoms and history of onset of hearing 
loss includes one of the classic symptoms of Meniere's disease 
and none of his health care providers has documented classic 
Meniere's disease symptoms.  The examiner observed that the 
Veteran's current complaint of constant balance problems is 
inconsistent with the diagnosis of Meniere's disease, noting that 
constant imbalance/dizziness is indicative of a central origin 
while Meniere's disease is of peripheral origin.  The examiner 
noted that there is no evidence of record that any physician did 
any vestibular evaluations or other work ups to develop a 
differential diagnosis of Meniere's disease versus other 
disorders of the auditory system such as ototoxicity or 
autoimmune disorder.  The examiner added that the Veteran has 
taken significant amounts of nonsteroidal anti-inflammatory drugs 
and these drugs may have side effects that include tinnitus and 
permanent hearing loss.  The examiner concluded that a diagnosis 
of Meniere's disease cannot be supported by the history or 
available evidence.  

Lastly, the examiner noted that he has 33 years of experience as 
a clinical audiologist, including 12 years as a military 
audiologist, and his experience encompasses working with and 
supporting neuro-otologists including the Air Force's consultant 
to the Surgeon General on issues of Meniere's disease and other 
disorders of the auditory/vestibular system.

Initially, the Board finds that the Veteran does not have 
Meniere's disease.  As noted in the November 2005 VA audio 
examination report, the medical evidence of record does not 
contain a diagnosis of the disorder; rather, it appears that the 
Veteran has diagnosed himself as having the disorder.  The report 
further states that even the Veteran's reported history and 
current complaints were inconsistent with a diagnosis of 
Meniere's disease.  Although the VA ear diseases examination 
report reflects a finding of Meniere's disease on examination 
based on the Veteran's responses, it appears that the examiner 
was hesitant in providing a diagnosis of the disorder as he 
placed Meniere's disease within quotation marks in his opinion 
that the disorder did not cause hearing loss - indicating that he 
was suspicious of the diagnosis.  Further, the examiner who 
completed the audio examination report has much experience as a 
clinical audiologist, including with Meniere's disease, and 
provided his opinion based on the medical literature.  Thus, the 
Board finds the opinion in the audio examination report that the 
Veteran does not have Meniere's disease to be more probative.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri 
v. Brown, 4 Vet. App. 467, 471-73 (1993).  Given the above, the 
Board finds that the weight of the probative evidence shows that 
the Veteran does not have Meniere's disease.  

As indicated above, Congress has specifically limited entitlement 
to service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  Simply put, in the absence of proof of present 
disability, there can be no valid claim.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Thus, as there is no Meniere's disease that can 
be related to service, the claim for service connection for 
Meniere's disease is denied.  Further, the examiner's opinion 
that the Veteran did not develop Meniere's disease or its 
precursor while on active duty indicates that the claimed 
vertigo, dizziness, labyrinthitis, inner ear infections and 
vestibular neuritis are also not related to active service.  
Moreover, there is no competent evidence that the claimed 
vertigo, dizziness, labyrinthitis, inner ear infections and 
vestibular neuritis are related to any incident of active 
service.

As regards the hearing loss, as service connection for Meniere's 
disease is not established, a secondary claim based on Meniere's 
disease is also not warranted.  Thus, service connection for 
bilateral hearing loss as secondary to a service-connected 
disability is denied.

The Board will also consider the Veteran's claim for service 
connection for hearing loss on a direct service incurrence basis.  
However, the above evidence indicates that no hearing loss was 
shown in service or within one year after discharge.  Thus, the 
Board finds that the Veteran's hearing loss did not originate in 
service or within one year thereafter.

The Board notes, however, that the absence of in-service evidence 
of hearing loss is not fatal to a claim for service connection.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent 
evidence of a current hearing loss disability (i.e., one meeting 
the requirements of 38 C.F.R. § 3.385) and a medically sound 
basis for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Here, the Board 
notes that there are two opinions of record on the etiology of 
the Veteran's hearing loss, one favorable and one unfavorable.  
The favorable opinion is based on the Veteran's reported history 
of hearing loss beginning three days after discharge from service 
and the presumption that he probably had acoustic trauma in 
service.  The examiner, however, did not address the service 
treatment records, which do not indicate hearing loss, or the 
Veteran's duty as a clerk, which does not indicate acoustic 
trauma, or the post-service medical records within a year of 
discharge, which also do not indicate hearing loss.  On the other 
hand, the examiner who provided the unfavorable opinion addressed 
the above evidence in rendering his opinion.  Given the above, 
the Board finds the unfavorable opinion to be more probative than 
the favorable opinion as it was based on a more complete review 
of the claims file and documented medical history.  See Hayes, 5 
Vet. App. at 69-70.  See also Guerrieri, 4 Vet. App. at 470-71.  
Thus, the Board finds that the weight of the probative evidence 
on the question of whether the hearing loss is related to in-
service noise exposure weighs against the claim.

The Board acknowledges the Veteran's assertions that he has had 
Meniere's disease and hearing loss since shortly after discharge 
from service.  The Board notes that he is not competent to self 
diagnose Meniere's disease.  He is competent to give evidence 
about observable symptoms such as hearing loss.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
To the extent that he is claiming to have experienced continuous 
symptoms of hearing loss since shortly after active service, he 
is not found to be credible.  Again, the Reserve service 
treatment records and private medical records dated within a 
couple of years after separation do not document any hearing 
loss.  In a September 2001 letter, the Veteran's wife indicated 
that he began having problems with hearing loss in 1968 or 
sometime thereafter.  There is no medical evidence of hearing 
loss after discharge until August 1998.  Lastly, if he had 
experienced hearing loss continuously since active service, it 
would be reasonable to expect that he would have filed a 
disability claim much sooner than in October 2001.  For all these 
reasons, the Board finds that the statements alleging or implying 
continuity of symptoms are not credible here.  Therefore, 
continuity of symptomatology is not established by either the 
competent evidence or the Veteran's own statements.  Moreover, 
the weight of the probative evidence of record does not relate 
the current hearing loss to active service.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for Meniere's disease, to include vertigo, 
dizziness, labyrinthitis, inner ear infections and vestibular 
neuritis, is denied.

Service connection for bilateral hearing loss, to include as 
secondary to Meniere's disease, is denied.


REMAND

In the July 2008 remand, the Board, in part, requested that the 
RO send the Veteran a corrective notice letter under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009) that 
provides an explanation as to the information or evidence needed 
to establish disability ratings and effective dates for the 
claims on appeal, as outlined in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); and obtain an opinion from a specialist in 
rheumatologic disorders as to whether there is any factual 
evidence that supports the clinical onset of Reiter's syndrome 
during service.  

Although the RO sent the Veteran a notice letter in August 2008, 
the letter did not provide an explanation as to the information 
or evidence needed to establish disability ratings and effective 
dates for the claims on appeal.  

Similarly, although the RO obtained a medical opinion on the 
Veteran's Reiter's syndrome, the opinion was provided by a 
medical doctor who specifically stated that he is a family 
practioner and not a specialist in rheumatic illnesses.  Further, 
the family practioner was unable to provide an opinion without 
resorting to speculation.  Although the Board observes that there 
may be no rheumatologist, per se, at the Fayetteville VA Medical 
Center (VAMC), the Board points out that the opinion can be 
obtained from a VA, or VA contracted, doctor of medicine or 
philosophy who has acquired knowledge and expertise through 
practical application and experience from having treated and/or 
studied patients with rheumatic illnesses.

The Board emphasizes that a remand by the Board confers upon the 
Veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall, 11 
Vet. App. at 271.  Thus, the RO should send the Veteran the 
required notice and send the Veteran's claims file to a 
specialist in rheumatologic disorders for the purpose of 
determining if there is any factual evidence that supports the 
clinical onset of Reiter's syndrome during service.

The record also reflects that the Veteran is receiving treatment 
at the Fayetteville VAMC.  The record contains VA treatment 
reports through July 2008.  As they may be pertinent to the 
appeal, the RO should attempt to obtain any treatment reports 
from the above VAMC since August 2008.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).


Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his 
representative a corrective notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that provides an explanation as to 
the information or evidence needed to 
establish disability ratings and effective 
dates for the claims on appeal, in accordance 
with Dingess/Hartman, 19 Vet. App. 473.

2.  The RO should obtain copies of all of the 
Veteran's VA treatment records from the 
Fayetteville VAMC since August 2008.

3.  When the above actions have been 
accomplished, the RO should send the 
Veteran's claims file to a VA (or VA 
contract) doctor of medicine or philosophy 
who has training, knowledge and/or experience 
in the area of rheumatic illnesses for the 
purpose of determining if there is any 
factual evidence that supports the clinical 
onset of Reiter's syndrome during service.  
The examiner is requested to review the 
entire record including the service treatment 
records, the November 2005 VA infectious 
disabilities examination report, and the 
private medical records, including the 
September 2001 records from Michael Clarke, 
M.D., which first note Reiter's syndrome and 
the May 11, 2004 statement of Dr. Clarke.  
The examiner is asked to provide an opinion 
as to the following:  Is it at least as 
likely as not (50 percent probability or 
greater) that the Veteran Reiter's syndrome 
had its onset due to, or is otherwise related 
to, any symptomatology that occurred during 
service?

4.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


